PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_01_EN.txt. 38

DISSENTING OPINION BY LORD FINLAY.

I regret that I am unable to agree with the Judgment which has
just been delivered, so far as it relates to the Jerusalem Concessions.
Three conditions must be fulfilled in order that the jurisdiction of
the Permanent Court under Article 26 of the Mandate should be
compulsory. The dispute must be a dispute between the Manda-
tory and another Member of the League of Nations, it must be a
dispute which cannot be settled by negotiation, and it must be a
dispute relating to the interpretation or the application of the pro-

‘visions of the Mandate. In my opinion none of these conditions
are fulfilled in the present case.

The Permanent Court takes cognisance only of disputes between
nations. It has no jurisdiction to deal with a dispute one of the
Parties to which is an individual.

Article 26 is express on this head. Its provisions apply only
if a dispute as to the Mandate has arisen between the Mandatory
and another Member of the League of Nations. Of course, there
are many cases in which a genuine dispute between two nations
has originated in a wrong alleged to have been done to the subject
of one of these two nations by the other. Out of the dispute between
the individual and the State which is alleged to have committed
the wrong there may develop a dispute between the two nations.
Many international disputes of great gravity have originated in
this way. It is obvious that Article 26 has reference to genuine
international disputes only and that any attempt to bring its
provisions into play with reference to claims of individuals against
the Mandatory requires to be carefully watched.

It is a mistake to suppose that Article 26 can be made applicable
to a dispute between an individual and a mandatory State merely
by the intervention, as litigant, of the government of which that
individual is a subject. To justify proceedings under Article 26,
there must have been in existence before the Reguéte was filed
a dispute between the Mandatory and another nation Member of
the League of Nations.
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 39

Was there such an international dispute in the-present case ?

The concessions to M. Mavrommatis dated from early in 1914,
and in 1921 he urged the Government of Palestine to give effect to
them. A very long correspondence followed in which M. Mavrom-
matis and his solicitors urged his rights in respect of these conces-
sions upon the British Colonial Office. He also got friends to write
privately to persons in the British Foreign Office upon the subject.
One of the letters so written, dated January 26th, 1924, was from
a M. Collas who is stated to be in the Greek Foreign Office and was
addressed to some person in the British Foreign Office. M. Collas
in this letter asked whether his correspondent could let him know
the views of His Majesty’s Government about M. Mavrommatis’
claim, and whether in their opinion M. Mavrommatis’ claim could
not be satisfactorily met. M. Collas added that M. Mavrommatis’
solicitors said that he would be prepared to submit the matter to a
Court of Arbitration. With reference to this note from M. Collas Supp. Corr.
the Foreign Office on April rst, 1924, wrote to the Greek Legation 2? 9 “4 '¢
stating that the Jerusalem Concessions could be dealt with only
under the Concessions Protocol of the Treaty of Lausanne and were
not suitable for arbitration, and that the Jaffa Concessions could
not be recognised being subsequent in date to October 20th, 1914.

On the same date, April 1st, 1924, Messrs. Westbury, Preston and
Stavridi, M. Mavrommatis’ Solicitors, wrote to the Greek Legation Ibid, 28. 1.
enclosing an opinion of M. Mavrommatis’ Counsel, and said: ‘4 11:
“From this you will see that in the opinion of Counsel, with which
we entirely agree, the only way this question can be solved is by an
appeal to the International Tribunal at The Hague, and on behalf
of M. Mavrommatis we have the honour to suggest that steps should
be taken for this submission to take place without delay.” The
enclosure in this letter contained a copy of an opinion of the same
date given by Mr. Purchase, M. Mavrommatis’ Counsel, which
concludes thus : “We have tried every possible course, and now it
would appear that the only way by which we can solve this question
is to appeal to The Hague Tribunal under Articles 11 and 26 of
the Mandate conferred upon Palestine by right of international law
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 40

and the Treaty of Lausanne. Such appeal cannot be lodged by
virtue of the treaties but only by the Government of which
M. Mavrommatis is a citizen. I therefore suggest that you should
request the Greek Minister to cite the Colonial Office before the
Hague Tribunal so that the matter can be adjudicated: upon.”

All this shows clearly that there was not any dispute between
the Governments of Greece and Great Britain when the letter of
May 12th, 1924, was written, and the Requéte introductive d'instance
was lodged. A dispute between an individual and Great Britain
is one thing ; a dispute between the Government of that individual
and Great Britain is quite another. There had been a long dispute
between M. Mavrommatis and the British Government ; there
had been no dispute between the Greek Government and the
British Government.

It is only necessary to quote the first paragraph of the letter of
May 12th, 1924, from the Greek Legation to the British Foreign
Office.

“With reference to your letter of April ist, No. E. 2816/861/65,
I have the honour to inform you by order of my Government, that
an amicable arrangement having failed to be reached by His
Britannic Majesty’s Government giving adequate satisfaction to
their national, they have arrived at the decision, in conformity
with Article 26 of the prescriptions of the Mandate for Palestine of
April 12th, 1922, to submit the case to the judgment of the Perma-
nent Court of International Justice at The Hague.”

We now know that this step was taken on the suggestion of
M. Mavrommatis’ solicitors merely to enable the Permanent
Court to take cognisance of the claim against the British Govern-
ment.

As I have said, there have been many cases in which a dispute
between two States has arisen from the fact that an alleged wrong
has been done by one of them to a citizen of the other. There was
nothing of the kind here. There was no dispute between the two
Governments. The Greek Government filed the Requéte merely
for the purpose of bringing M. Mavrommatis’ claim within the juris-
diction of the Permanent Court. There was no dispute between the
two Powers before the Reguéte was filed and it follows that the
first condition required by Article 26 of the Mandate had not been
satisfied. :

Ibid., 2. 13.
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 41

TI.

But even if it could be supposed that there was a dispute between
the two Governments, the dispute was not one which could not be
settled by negotiation. Efforts had been made by the agents of
M. Mavrommatis to settle his dispute with the British Government ;
no such efforts were made by the Greek Government. An effort
made by an individual to get settlement of his claim against a
foreign Government is one thing; an effort made by his Government,
having taken up his case, to effect a settlement of its dispute with
the foreign government is another thing altogether. —

It is said that it was of no use to try negotiations between the
two Governments. I cannot-see any ground for this assertion.
It is a matter of common experience that governments frequently
make a settlement of claims, the justice of which they do not
acknowledge, and innumerable claims of the nature of the present
have formed the subject of compromise. It is quite impossible

- to say that if the Greek Government had taken up the claim and,
as a government, had pressed for a settlement, the negotiations
might not have resulted in a settlement.

Article 26 does not make it a condition to the jurisdiction of the
Court that there should have been negotiations with a view to
settling the dispute between the two Powers, but it does make it
a condition that the dispute is one which cannot be settled by nego-
tiation. There may be some exceptional cases in which it can
be predicated that from special circumstances it is obvious that
negotiations would be a mere waste of time, but the present
is not such a case. If the Government of Greece had really

‘taken up the Mavrommatis matter and made it a subject of nego-
tiation with Great Britain, who can say that a settlement would
not have been arrived at ?

The right to sue under Article 26 is carefully confined to nations.
The Court must not deal with the Mandate in such a way that in
practice any individual, the subject of a State Member of the League

of Nations, who makes a claim against a Mandatory, based on some
alleged infraction of the terms of the Mandate, can invoke the com-
pulsory jurisdiction of the Permanent Court, merely by getting his
own Government to file a Requéte ; anything of this kind might
lead to many abuses. A State which has undertaken a Mandate
JUDGMENT No. 2 — DISSENTING OPINION BY LORD FINLAY 42

under the League of Nations has gratuitously taken upon itself
a very arduous task and full effect must be given to the provisions
of the Mandate for the protection of the Mandatory from litigation
on any lines other than those laid down in the Mandate. The
effect of the judgment of the Court in the present case might
be to fritter these precautions away.

IT.

The jurisdiction of the Permanent Court rests upon consent, and
without consent there is no jurisdiction over any State. The con-
sent may be by special agreement (compromis) in a particular case,
or general. In the present case the British Government objects
to the jurisdiction, but it is claimed that such a general consent
is to be found in the Mandate for Palestine, under Article 26
combined with Article rr.

I shall presently consider the effect of Article 11, but it is desirable
in the first instance to consider the meaning and effect of Article 26
in itself.

Article 26.

“The Mandatory agrees that, if any dispute whatever
should arise between the Mandatory and another Member
of the League of Nations relating to the interpretation or the
application of the provisions of the Mandate, such dispute,
if it cannot be settled by negotiation, shall be submitted to
the Permanent Court of International Justice provided for by
Article 14 of the Covenant of the League of Nations.”

There can be no doubt as to the class of case which primarily,
at all events, this article was intended to meet. There are a num-
ber of provisions of the Mandate under which it is highly probable
that questions may arise between different Members of the League
of Nations. Article 5 forbids placing any Palestine territory under
the control of any foreign Power. Some Member of the League
might allege that this provision had been violated to its prejudice.
Article 9 provides that the judicial system of Palestine shall assure
to foreigners as well as to natives a complete guarantee of their
rights. Questions might arise at any time with another Member
of the League as to whether the judicial system is so constituted
as to afford this guarantee to its subjects. Article 18 forbids all
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 43

discrimination against the nationals of any State, Member of the
League of Nations, or against the goods originating in or destined
for any such State, and provides for freedom of transit across the
mandated area. Questions may arise between the Mandatory.
and another Member of the League as to the observance of this
article. The same observation applies to Article 19, which provides
for adherence on behalf of Palestine to international conventions
on the slave traffic, traffic in arms and ammunition, traffic in drugs,.
or relating to commercial equality, freedom of transit and naviga-
tion, aerial navigation and postal, telegraphic and wireless commu-
nication, or literary, artistic or industrial property ; and so under
Article 20 providing for co-operation in a common policy adopted
by the League, for preventing and combating diseases of men, plants
and animals. In this connection Article 21 must be mentioned.
It provides for the enactment and execution of a law as to Anti-
quities. This law is to ensure equality of treatment of the nationals
of all States Members of the League of Nations and under head (7)
it is provided that in granting authorisations to excavate, the
Administration of Palestine shall not act in such a way as to
excludes avants of any nation without good grounds. |

Under all these heads there are endless possibilities of dispute
between the Mandatory and other Members of the League of
Nations, and it was highly necessary that a Tribunal should be
provided for the settlement of such disputes. Article 26 provides
the Tribunal for this purpose.

The dispute in the present case is as to the alleged failure by the
British Government as Mandatory to recognise the rights of
M. Mavrommatis in respect of certain concessions in Palestine. This
can be brought within the compulsory jurisdiction provided for
in Article 26 only if it relates to the interpretation or the applica-
tion of the provisions of the Mandate. The dispute here has
obviously nothing to do with any of the provisions of the Man-
date primarily contemplated in Article 26, and to which I have
already referred. It is, however, contended for the claimant that
Article 11 of the Mandate contains provisions which have been
infringed by the action of the Mandatory as regards these conces-
sions and that for this reason the case falls under Article 26. Article
1x is as follows : ,
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 44
Article II.

“The Administration of Palestine shall take all necessary
measures to safeguard the interests of the community in con-
nection with the development of the country, and, subject
to any international obligations accepted by the Mandatory,
shall have full power to provide for public ownership or control
of any of the natural resources of the country or of the public
works, services and utilities established or to be established
therein. It shall introduce a land system appropriate to the
needs of the country, having regard, among other things, to

. the desirability of promoting the close settlement and intensive
cultivation of the land.

“The Administration may arrange with the Jewish Agency
mentioned in Article 4 to construct or operate, upon fair and
equitable terms, any public works, services and utilities, and
to develop any of the natural resources of the country, in so
far as these matters are not directly undertaken by the Admin-
istration. Any such arrangements shall provide that no
profits distributed by such agency, directly or indirectly,
shall exceed a reasonable rate of interest on the capital, and
any further profits shall be utilised by it for the benefit of the
country in a manner approved by the Administration.”

The French version agrees with the English and I refer to it
only on one point on which it is slightly clearer. The English
words “or of the public works, services and utilities established,
or to be established therein” are rendered ou des travaux et ser-
vices d'utilité publique déjà établis ou à y établir. The words
whether in French or English denote works or services of public
utility such as railways, provision for supply of water, gas, electri-
city, etc.

Protocol XII to the Treaty of Lausanne deals with Turkish
Concessions such as those of M. Mavrommatis in Palestine. By
Article I such concessions duly entered into before October 2gth,
1914, are maintained, but subject to certain conditions, hereinafter
referred to, contained in Articles 4, 5 and 6 and relating amongst
other things to adaptation of such concessions to the new economic
conditions.

The charge made against the British Government as Mandatory
6
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 45

is that it refused to give effect to the Mavrommatis Concessions
and granted concessions covering in part the same ground to one
Rutenberg. The Greek Government says that, if established, this
would amount to a breach of the provisions of the Mandate, and
that this would give the Court compulsory jurisdiction under
Article 26. Great Britain denies this. This put shortly is the
question which has been raised and discussed very fully on the
Preliminary Objection.

For the Greek Government it is contended that the case falls
under Article 11 of the Mandate in virtue of the words in the first
sentence “subject to any international obligations accepted by
the Mandatory”. It is said that these words incorporated into
Article 11 the provisions of the Lausanne Protocol XII, so that forthe
purposes of Article 26 that Protocol must be regarded as part of
Article 11 of the Mandate, and that the grant of the Rutenberg
Concession was an exercise of the power conferred in the first
sentence of Article 11 to provide for public ownership or control
and was in breach of the Protocol which recognises the Mavrom-
matis Concessions subject to certain conditions. It was further
alleged that the granting of the Rutenberg Concession amounted
to an arrangement made by the Administration of Palestine with
the Zionist Organisation within the terms of paragraph 2 of
Article 11 and that the words reserving international obligations
in the first sentence should be read into paragraph 2.

This in broad outline is the case made against the British Govern-
ment on the question of jurisdiction. I proceed to examine it in
detail.

The words relied on as showing that there has been a breach
of the provisions of the Mandate within Article 26 are the following :
“subject to any international obligations accepted by the Manda-
tory’. An examination of the article shows conclusively that these
words constitute merely a limitation which is attached to one only
of the powers conferred on the Mandatory by Article 11, namely
the power to provide for public ownership or control of any of the
natural resources of the country or of the public works, services
and utilities established or to be established therein.
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 46

It will be observed that Article 11 begins with a general state-
ment as to one duty imposed on the Administration of Palestine.
This is contained in the initial words “The Administration of Pales-
tine shall take all necessary measures to safeguard the interests of
the community in connection with the development ofthe country”.
These words are a statement of principle and provide that in the
development of the country the interests of the community are
not to be sacrificed to those of individuals and that all measures
necessary to safeguard the interests of the community are to be
taken by the Administration.

Article 11 then proceeds to deal specifically with the work of the
Administration and its powers under three heads. (1) Thepublic
ownership or control of natural resources or public works, etc.
therein : this is closely connected with the statement of principle
which precedes it and is dealt with in the concluding words of the
same sentence. — (2) The introduction of a Land System (second
sentence of the article). — (3) Arrangements with the Zionist Organ-
isation for the construction or operation of public works, etc. or
development of natural resources (paragraph 2).

I take these heads in their order. (1) The words which deal with
the first head are the following : — “and subject to any interna-
tional obligations accepted by the Mandatory’’, the Administration
“shall have full power to provide for public ownership or control
of any of the natural resources of the country, or of public works,
services and utilities established or to be established therein’’.

We have been informed that in the draft of the Mandatethe reserv-
ation at the beginning of these words ran thus : ‘subject to the pro-
visions of Article 311 of the Treaty of Peace with Turkey’’, ie.
the Treaty of Sévres. It became, however, obvious that the Treaty
of Sévres would never be allowed to take effect and to avoid delay
in the completion of the Mandate for Palestine the reference to the
Treaty of Sèvres was replaced by the words “subject to any interna-
tional obligations accepted by the Mandatory”, words which would
be applicable to the provisions of the Treaty which was expected
to replace that of Sévres.

Article 311 of the Treaty of Sèvres dealt with concessions in
countries like Palestine detached from Turkey to be placed under
the authority or tutelage of one of the Principal Allied Powers. It
provided in substance that concessions granted before October
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 47

2gth, 1914, should be maintained subject, however, to power to
buy out any concession contrary to the public interest, compensa-
tion being paid in the manner provided ; there was further pro-
vision for adaptation of the contract tothenew economic conditions.
Article 311 of the Treaty of Sévres is now replaced by Protocol
XII of the Treaty of Lausanne which deals with the same subject.
It is obvious that the “international obligations accepted by the
Mandatory” referred to in Article 11 are primarily, at all events, the
provisions of Protocol XII of the Treaty of Lausanne. It would also
include any other relevant international obligations but it does not
appear that there are any others.

It is quite impossible to apply these words, ‘international obli-
gations accepted’, to international law either generally or in any
particular respect. The words obviously refer to conventional
obligations by treaty or other agreement ; provisions of internatio-
nal law do not require acceptance to be binding but are binding by
the sanction on which all international law rests, the general
consent of nations. The words “accepted by the Mandatory”
show that the “international obligations” referred to are contrac-
tual, that is by treaty or convention, and reference is clearly made
to the provisions which were expected to replace the Treaty of
Sèvres and in particular Article 311.

It may be said, why make a particular reservation for these inter-
national obligations ? They are binding, it might be said, by force
of the treaty or convention which created them, and which has
been accepted by the Mandatory. Theanswerisclear. These words
are introduced to show beyond doubt that the grant of the power to
“provide for public ownership or control” is not to be exercised in
a manner inconsistent with treaty obligations which the Mandatory
has. accepted. If the words of reservation had been left out it
might have been plausibly argued that power was conferred on the
Administration of Palestine to override any such obligations.
Without these words of reservation the clause have run thus: the
Administration “shall have full power to provide for public owner-
ship or control of any of the natural resources of the country or
of the public works, services and utilities established or to be estab-
JUDGMENT No. 2 — DISSENTING OPINION BY LORD FINLAY 48

lished therein”. It would have been said, if the Mandate had been
thus worded, that the Administration might exercise this power to
acquire as public property or to assume public control, unfettered
by international obligations even if they had been accepted by the
Mandatory. Nothing of the kind was intended, and, to make this
clear beyond doubt, these words were inserted to show that the
power conferred was subject to such obligations as had been
accepted by the Mandatory. These words imposea restriction upon
the power of acquisition or control conferred on the Administration
by the first sentence of Article 11 ; it is to be subject to treaty
obligations which have been accepted by the Mandatory.

These words of reservation apply only to the first head of the
powers conferred by Article 11, namely, the power of acquisition
of public property or control ; they have no application to heads
2 and 3 which relate respectively to the introduction of a Land
System and to arrangements to be made with the Zionist Organ-
isation. With reference to both these last heads such words would
be surplusage. No one could suppose for a moment that the power
to introduce a Land System or to make arrangements with the
Zionist Organisation could confer any authority to disregard the
terms of any international obligations; any existing treaty
might be enforced by the sanctions appropriate to treaties. But,
as I have pointed out, if ‘‘full power to provide for public ownership
or control’’ had been conferred simpliciter upon the Administration
of Palestine, it might have been supposed that this was meant to
empower the Administration to ‘nationalise” irrespective of
treaty obligations. It was very proper under head (xz) to make
the reservation ; under heads (2) and (3) it was wholly superfluous.

If the Administration of Palestine had provided for public
ownership or control of any of the natural resources of the country
or of public works, etc., in a manner which involved the disregard
of international obligations accepted by the Mandatory, there
would have been an infraction of Article 11 which might have been
submitted to the Permanent Court at the instance of any Member of

 
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 49

the League of Nations under Article 26. The property would have

been acquired or the control assumed contrary to Article 11,

because Article 11 confers the power to acquire such property or

control only in accordance with international obligations accepted.

Here nothing of the kind took place. The Administration of Pales-

tine has not made as to the subjects of the Mavrommatis conces-

sions any provision for public ownership or control within the mean-

ing of the first sentence of Article rz. The granting of conces-

sions is not an exercise of the first power in Article rz nor is their
annulment, unless it forms part of a process of nationalisation by

making the ‘subject public property or putting it under public

control. It has been contended that Article 28 of the Rutenberg Annex to
concessions for the supply of electricity within the Palestine area Mémozre of
showed an assumption of public control within the meaning of we
the first sentence of Article 11 of the Mandate. This suggestion |
does not bear examination. The article provides that the under-

taking of the Company shall be recognised as a Public Utility

Body under Government control and all the installations and prop-

erty of the undertaking shall receive protection as such. This
provision does not vest the management in the Government to

any extent ; it merely recognizes the right of the Government to

assume control if the public interest demands it. The manage-

ment remains in the Company until the power is exercised. The
existence of the power does not constitute an assumption of public

control within the meaning of Article rr.

In the judgment of the Court is this connection great stress is
laid upon a passage on page 5 of the Preliminary Counter-Case which
runs as follows:

“The concessions granted to M. Rutenberg in September 1921,
for the development of electrical energy and water-power in Pales-
tine (Annex to the Greek Case, pp. 21—52) were obliged to conform
to this Article 1x, and it would have been open to any Member of
the League to question provisions in those concessions which
infringed the international obligations which His Britannic Majesty
as Mandatory for Palestine had accepted.”’

It is perfectly true that any party to an international obligation
accepted by the Mandatory and therefore binding on Palestine

 
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 50

might have complained if that international obligation had been
infringed by any concession. The right so to complain would not
have been confined to Members of the League, — any party to
a treaty may take steps to prevent its violation or to obtain redress.
I have called attention to the provisions of Article 11 in detail and
have shown that the reservation in the first sentence only applies
to cases in which provision is made for public ownership or control -
and that no such provision is made in the Rutenberg concessions.
It follows that the right to object to any infringement of internatio-
nal obligations in such concessions would rest not on the reserva-
tion in the first sentence of Article 11, but on the rights which every
Party to a treaty has by international law.

It must be remembered that this passage in the argument cannot
have been written with reference to the distinction between mere in-
ternational engagements and international engagements which have
been incorporated with and form part of the Mandate. It was only
at a later stage of the case that the controversy on this point arose.
It appears to me that language employed under such circum-
stances cannot be treated as an admission on a point that was not
then under consideration. Article rr must be construed according
to its true meaning: The so-called ‘‘declaration’’ is merely part
of an argument and would, I doubt not, have been differently
expressed if the point now at issue had been then developed.

The second head of Article 11 provides for the introduction by
the Administration of Palestine of a Land System. Thereisnothing
said under this head as to existing international obligations for
the reason I have indicated. It must not, however, for a moment
be supposed that the Administration could proceed with a Land
System at variance with international obligations without laying
itself open to all the proceedings by which international obligations
are enforced. Any such action might lead to diplomatic repre-
sentation and give ground for any steps which the aggrieved
Power might think proper to take. But it could not be brought
compulsorily before the Permanent Court under Article 26, because
there would be no violation of the provisions of the Mandate.

And so of the third head of powers under Article 11, as to arran-

À
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 51

gements with the Zionist Organisation. Jf any such arrangements
amounted to an infringement of an international obligation, any
Power interested might proceed by remonstrance and by all the
steps which are taken to bring pressure to bear upon an offending
State. The difference might by consent, general or special, be
disposed of by the Permanent Court ; it could not be brought
compulsorily before the Court under Article 26.

I have already referred to the conditions with regard to the
readaptation of concessions which are contained in Protocol XII
tothe Treaty of Lausanne. Article 6 of that Protocol provides that
beneficiaries under concessionary contracts ‘‘which have not on
the date to this Protocol”? (July 24th, 1923) “begun to be put into
operation (or as it stands in the French version, qui n'auraient pas
reçu à la date de ce jour un commencement d'application) cannot
avail themselves of the provisions of this Protocol relating to
readaptation. It was on this point that the negotiations between
M. Mavrommatis and the British Government broke down. The
contention of M. Mavrommatis was that these words were satisfied
by the deposit of plans and of security, while the British Govern-

. ment maintained that they require that the execution of the works
should have been begun. In the judgment of the Court (p. 29) it
stated that this question was one astotheinterpretation of Article 11
of the Mandate and that Article 26 applied to it. The question
depends entirely on the construction of the Protocol and the view
that it falls to be decided under Article 26 must depend on the
application of the doctrine of incorporation of the Protocol into
Article 1x1 of the Mandate. It seems to me that the proposal to

. make any such application supplies a forcible illustration of

the fallacy underlying the whole doctrine of incorporation as
applied to this case. The Protocole is no part of the Mandate for

any purpose ; it is referred to in the first sentence of Article xx

merely by way of limiting the power of acquiring public property
or control there conferred. With this these conditions have nothing
to do. I cannot accept the view that Article 11 of the Mandate
is to be read as if it contained im extenso the provisions of the

Protocol. The difference on this point was one which, if it had

existed between the two Governments, might have been submitted
to the Permanent Court by consent ; it could not have been com- :

pulsorily referred under Article 26.
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 52

M. Politis in his argument for the Greek Government suggested
that Great Britain could be made liable on the ground that in
making the concessions to M. Rutenberg they were entering into
an arrangement with the Jewish Agency under paragraph 2 of
Article 11 and that the arrangement was in violation of the inter-
national obligations referred to in the first sentence of that article.

This suggestion is not borne out by the terms of the Mandate.
Paragraph 2 of Article 1x relates to arrangements to be made by the
Administration with the Jewish Agency mentioned in Article 4
ofthe Mandate. By that articlea Jewish Agency is to be recognised
as a public body for the purpose of advising and co-operating with
the Administration as to matters affecting the Jewish population
in Palestine ‘‘and subject always to the control of the Administra-
tion to assist and take part in the development of the country.”

The Zionist Organisation, so long as the Mandatory thinks its organ-

isation and constitution appropriate, is to be recognised as such

agency. The arrangement mentioned in paragraph 2 is to be with

this public body. The arrangement is to be for the construction

or operation of public works, etc. or for the development of the natu-

ral resources of the country “in so far as these matters are not di-

rectly undertaken by the Administration”. The fact that the
memorandum and articles of the Rutenberg Concession for electri-

city, etc. were to be approved by the High Commissioner in agree-

ment with the Jewish Agency (see Clause 2 of the Agreement of
September 21st, 1921) cannot be regarded as such an arrangement.4”ex, p. 36.
Any arrangement under paragraph 2 of Article 11 was to be for
construction or operation of public works, etc. or for development
of the country’s resources, and was to be for an undertaking in
which profits might be made by the Jewish Agency, as is shown
by the last sentence of Article 11. There is nothing to show that
any such arrangement was ever enteredinto. In the first place, the
concession to M. Rutenberg was not an arrangement with the Zionist
Agency. And, in the second place, it is quite impossible, for the
reasons I have already given, to read into the second paragraph
the reservation in the first sentence of Article 11. The judgment
quotes a passage from the speech of the British Agent as containing
an.admission that the reservation in the first sentence is to be read
into paragraph 2. What is said in this passage is that the reservation
‘is so natural that it ought to be implied in the second para-

7
JUDGMENT No. 2. — DISSENTING OPINION BY LORD FINLAY 53

graph. The stipulations of any treaties would of course apply to
anything done under paragraph 2. But they would apply simply
as treaties, not in virtue of the reservation which applies and can
apply only to the power conferred in the first sentence—they
could not be made the subject of proceedings under Article 26—but
could be enforced like all treaties by representations with the
possible exercise of force in the background. The difference
between these two things was immaterial for the purpose of the
point with which the British Agent was then dealing — it is vital
for the purposes of the present controversy. I venture to refer to
what I have abready said with reference to a quotation from the
British Preliminary Counter-case in a similar connection.

The statement in the judgment, that the Parties appear to have
agreed in admitting that the reservation in the first sentence of
Article 11 applies to the second paragraph appears to me to be a
mistaken inference from the passages quoted from the British
Counter-case and the British Agent’s speech upon which I have
commented already.

The whole question of Article r1 may be summed up in a very
few words.

Article 11 does not prescribe that the terms of the international
obligations referred to shall be observed ; what it does prescribe
is that public property or control shall not be established in viola-
tion of the terms of such obligations. The difference between these
two things is vital and as soon as it is appreciated all difficulty as
to Article 1x disappears. The mere violation of an international
obligation does not constitute a breach of Article rz ; it is only if
the first power conferred by Article Ir is exercised in violation of
the international obligation that there is an infraction of the terms :
of the Mandate.

For THESE REASONS, in my opinion, the Court has no jurisdiction
to deal with this case.

(Signed) FINLAY.
